Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered October 29, 1987, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was originally sentenced to 60 days in jail and five years’ probation following his adjudication as a youthful offender based upon his plea of guilty of the crime of grand larceny in the second degree. Defendant contends on this appeal that the sentence of lVá to 4 years’ imprisonment that he received after violating his probation was harsh and excessive. The People have joined defense counsel in recommending to this Court that defendant’s sentence be commuted to time served in light of defendant’s medical condition and the fact that a minimal amount of time remains to be served on the sentence. We agree and exercise our discretion in the interest of justice to modify the judgment by reducing the sentence to time served (see, People v Andrea FF., 185 AD2d 557; People v Bagley, 128 AD2d 980).
*908Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reducing the sentence to time served, and, as so modified, affirmed.